Per Curiam.

Here are too many circumstances of fraud attending Johnson’s claim to the goods, to permit the recovery to be supported. It was a verdict against the conclusions of law. The judgments from Townsend to Killburne were confessed with*244out process, and without any consideration appearing, and, by consent, execution was immediately taken out. Johnson then immediately appears in the transaction, and receipts to Townsend for the goods, but they appear still to be in Townsend’s possession. Why Johnson gave a receipt for the goods is not shown. After several advertisements and adjournments, the goods are sold by consent of Townsend, and while in his possession, and without ever being seen by the constable, they are bought by Killbiirnes and Johnson again gave al receipt for them, and left them in possession of Townsend, until they were seized and sold by Burnell to satisfy the judgment of another creditor. From these facts, there does not appear to be any colour or pretence of property, or possession, in Johnson, and, consequently, he had no right of action.
Judgment reversed.